Affirmed and Memorandum Opinion filed July 20, 2017.




                                      In The

                    Fourteenth Court of Appeals

                              NO. 14-16-00516-CR
                              NO. 14-16-00517-CR

                       DANIEL A. GRIFFING, Appellant
                                        V.

                       THE STATE OF TEXAS, Appellee

                   On Appeal from the 230th District Court
                            Harris County, Texas
                  Trial Court Cause Nos. 1464323 & 1465660

                  MEMORANDUM OPINION
      Appellant Daniel A. Griffing appeals his convictions for aggravated assault
and aggravated kidnapping. Tex. Pen. Code Ann. §§ 22.02(a)(2), 20.04(a)(5) (West
2011). Appellant’s appointed counsel filed a brief in which he concludes the appeals
are frivolous and without merit. The brief meets the requirements of Anders v.
California, 386 U.S. 738 (1967), by presenting a professional evaluation of the
records and demonstrating why there are no arguable grounds to be advanced. See
High v. State, 573 S.W.2d 807, 811–13 (Tex. Crim. App. 1978).

      A copy of counsel’s brief was delivered to appellant. Appellant was advised
of his right to inspect the appellate records and file a pro se response to the brief. See
Stafford v. State, 813 S.W.2d 503, 512 (Tex. Crim. App. 1991). As of this date, more
than 60 days have passed and no pro se response has been filed.

      We have carefully reviewed the records and counsel’s brief and agree the
appeals are frivolous and without merit. Further, we find no reversible error in the
records. We are not to address the merits of each claim raised in an Anders brief or
a pro se response when we have determined there are no arguable grounds for
review. See Bledsoe v. State, 178 S.W.3d 824, 827–28 (Tex. Crim. App. 2005).

      Accordingly, the judgments of the trial court are affirmed.



                                    PER CURIAM



Panel consists of Justices Boyce, Donovan, and Jewell.
Do Not Publish — Tex. R. App. P. 47.2(b).